IN THE
                               TENTH COURT OF APPEALS

                                       No. 10-22-00115-CV

               IN RE MARCIE LYNN DUTSCHMANN SCHRECK



                           From the County Court at Law No. 1
                                McLennan County, Texas
                             Trial Court No. 2022-0008-GDN


                                       Original Proceeding


                                MEMORANDUM OPINION


      Relator’s petition for writ of mandamus filed on April 22, 2022, is denied.1




                                                          STEVE SMITH
                                                          Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Petition denied
Opinion delivered and filed May 11, 2022
[OT06]

      1   In light of our disposition, all pending motions are dismissed as moot.